DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 4/16/2021 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 3/26/2020, as modified by the preliminary amendment also filed on 3/26/2020.  Claims 21-38 are now pending in the present application.
Drawings
The drawings are objected to because the font size of the text is too small in Figures 4 and 5.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.  Some fonts are smaller than others.
The drawings are objected to because the left side margin is too small in Figures 4, 8, and 11; the top margin is too small in Figures 4-6; and the bottom margin is too small in Figure 5.  Each sheet must include a top margin of at least 1 inch, a left side margin of at least 1 inch, a right side margin of at least 5/8 inch, and a bottom margin of at least 3/8 inch.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing 
Claim Objections
Claims 23, 26, 32, and 35 are objected to because of the following informalities:  The underlined portion of the wording “wherein the indication indicates what SI has been updated, is provided part of the SI that has changed, or indicates whether an update of the at least part of the SI has occurred or not” appears to be grammatically incorrect.  It appears that the underlined portion should be “is the provided part of the SI that has changed” or something similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25-27, 30-32, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (WIPO Patent Application Publication No. 2016/095820 A1) (as cited by Applicant on the IDS, hereinafter Xiao), as translated in Xiao et al. (U.S. Patent Application Publication No. 2017/0374491 A1).
NOTE: Throughout the Office Action, Xiao is cited using the U.S. Patent Application Publication.  The corresponding text of the WIPO Publication can be found as follows:
U.S. pub. par. [0007] -- WIPO page 2, line 24 to page 3, line 7 
U.S. pub. par. [0033] -- WIPO page 7, lines 2-6
U.S. pub. par. [0034] -- WIPO page 7, lines 7-9
U.S. pub. par. [0040] -- WIPO page 7, line 26 to page 8, line 9

Regarding claim 21, Xiao discloses a method performed by a network node for handling communication in a narrowband internet of things network or a machine type communication network (Xiao et al. 2017/0374491 - Figure 1 and paragraphs 0033 and 0034 disclose a method for indicating update of system information of an MTC system.  In step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by 
transmitting an indication to a user equipment (UE) while the UE is in a connected mode or is released from the connected mode, wherein the indication indicates an update of at least a part of a system information (SI) of a service area of the narrowband internet of things network or the machine type communication network (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by the Normal UE has been updated.  Paragraph 0007 discloses a cell can also use a paging message to inform the UE in an RRC_IDLE (radio resource control idle) state or an RRC_CONNECTED (radio resource control connected) state, of the modification of the system information.  The paging message contains one information element systemInfoModification, if the paging message received by the UE contains said information element, it indicates that the system information will be modified at a next modification period).

Regarding claim 22, as applied to claim 21 above, Xiao further discloses determining to update the at least part of the SI for the service area of the narrowband internet of things network or the machine type communication network or that an update of the at least part of the SI has occurred or not while the UE has been connected (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by 

Regarding claim 23, as applied to claim 21 above, Xiao further discloses wherein the indication indicates what SI has been updated, is provided part of the SI that has changed, or indicates whether an update of the at least part of the SI has occurred or not (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by the Normal UE has been updated.  Paragraph 0007 discloses a cell can also use a paging message to inform the UE in an RRC_IDLE (radio resource control idle) state or an RRC_CONNECTED (radio resource control connected) state, of the modification of the system information.  The paging message contains one information element systemInfoModification, if the paging message received by the UE contains said information element, it indicates that the system information will be modified at a next modification period).

Regarding claim 25, Xiao discloses a method performed by a user equipment (UE) for handling communication in a narrowband internet of things network or a machine type communication network; wherein the UE is in a connected mode or during a release of the UE 
receiving an indication from a network node, wherein the indication indicates an update of at least a part of a system information (SI) of a service area in the narrowband internet of things network or the machine type communication network (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by the Normal UE has been updated.  Paragraph 0007 discloses a cell can also use a paging message to inform the UE in an RRC_IDLE (radio resource control idle) state or an RRC_CONNECTED (radio resource control connected) state, of the modification of the system information.  The paging message contains one information element systemInfoModification, if the paging message received by the UE contains said information element, it indicates that the system information will be modified at a next modification period).

Regarding claim 26, as applied to claim 25 above, Xiao further discloses wherein the indication indicates what SI has been updated, provided part of the SI that has changed, or indicates whether an update of the at least part of the SI has occurred or not (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system 

Regarding claim 27, as applied to claim 25 above, Xiao further discloses when indication indicates what SI has been updated or that the update has occurred, retrieving the updated at least part of the SI (Paragraph 0040 discloses if the system information value identifier received by the UE is different from the system information value identifier stored locally, it indicates that the system information has been updated, and the UE re-reads required system information).

Regarding claim 30, Xiao discloses a network node for handling communication in a narrowband internet of things network or a machine type communication network (Figure 1 and paragraphs 0033 and 0034 disclose a method for indicating update of system information of an MTC system.  In step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by the Normal UE has been updated); wherein the network node is configured to:


Regarding claim 31, as applied to claim 30 above, Xiao further discloses wherein the network node is further configured to determine to update the at least part of the SI for the service area of the narrowband internet of things network or the machine type communication network or that an update of the at least part of the SI has occurred or not while the UE has been connected (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by the Normal UE has been updated.  Paragraph 0007 discloses a cell can also use a paging message to inform the UE in an RRC_IDLE (radio 

Regarding claim 32, as applied to claim 30 above, Xiao further discloses wherein the indication indicates what SI has been updated, is provided part of the SI that has changed, or indicates whether an update of the at least part of the SI has occurred or not (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by the Normal UE has been updated.  Paragraph 0007 discloses a cell can also use a paging message to inform the UE in an RRC_IDLE (radio resource control idle) state or an RRC_CONNECTED (radio resource control connected) state, of the modification of the system information.  The paging message contains one information element systemInfoModification, if the paging message received by the UE contains said information element, it indicates that the system information will be modified at a next modification period).

Regarding claim 34, Xiao discloses a user equipment (UE) for handling communication in a narrowband internet of things network or a machine type communication network (Figure 1 and paragraph 0033 disclose a method for indicating update of system information of an MTC system.  Paragraph 0007 discloses a cell can also use a paging message to inform the UE in an 

Regarding claim 35, as applied to claim 34 above, Xiao further discloses wherein the indication indicates what SI has been updated, is provided part of the SI that has changed, or indicates whether an update of the at least part of the SI has occurred or not (Figure 1 and paragraph 0034 disclose in step S102, the BS 10 generates an update indication message of the MTC system information containing an update indication identifier of the MTC system information when the system information required by the CE UE has been updated and/or the system information required by the Normal UE has been updated.  Paragraph 0007 discloses a 

Regarding claim 36, as applied to claim 34 above, Xiao further discloses wherein the UE is further configured to, when indication indicates what SI has been updated or that the update has occurred, retrieve the updated at least part of the SI (Paragraph 0040 discloses if the system information value identifier received by the UE is different from the system information value identifier stored locally, it indicates that the system information has been updated, and the UE re-reads required system information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 28, 29, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Martin et al. (U.S. Patent Application Publication No. 2016/0219495 A1) (hereinafter Martin).

Regarding claims 24 and 33, as applied to claims 21 and 30 above, Xiao discloses the claimed invention except explicitly disclosing wherein the indication is transmitted to inform the UE upon being released from connected mode to idle mode about whether the at least part of the SI has been updated or not during the connected mode.
In analogous art, Martin discloses wherein the indication is transmitted to inform the UE upon being released from connected mode to idle mode about whether the at least part of the SI has been updated or not during the connected mode (Figure 7 and paragraph 0090 disclose the terminal device 608 is configured to transition to RRC idle mode (step S3) at the SI modification period boundary 700 following receipt of an SI change notification.  In another example of a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transitioning from connected to idle mode when receiving an SI change notification, as described in Martin, with receiving a notice of SI change , as described in Xiao, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transitioning from connected to idle mode when receiving an SI change notification of Martin with receiving a notice of SI change of Xiao was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Xiao and Martin to obtain the invention as specified in claims 24 and 33.

Regarding claims 28 and 37, as applied to claims 25 and 34 above, Xiao discloses the claimed invention except explicitly disclosing wherein the indication is received at the UE during a release of the UE from the connected mode to idle mode, and wherein the indication indicates whether the at least part of the SI has been updated or not during the connected mode.
In analogous art, Martin discloses wherein the indication is received at the UE during a release of the UE from the connected mode to idle mode, and wherein the indication indicates whether the at least part of the SI has been updated or not during the connected mode (Figure 7 and paragraph 0090 disclose the terminal device 608 is configured to transition to RRC idle 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transitioning from connected to idle mode when receiving an SI change notification, as described in Martin, with receiving a notice of SI change , as described in Xiao, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transitioning from connected to idle mode when receiving an SI change notification of Martin with receiving a notice of SI change of Xiao was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Xiao and Martin to obtain the invention as specified in claims 28 and 37.

Regarding claim 29, as applied to claim 28 above, Xiao discloses the claimed invention except explicitly disclosing wherein the indication indicates that the at least part of the SI has been updated, the method further comprising retrieving the updated at least part of the SI in idle mode.
In analogous art, Martin discloses wherein the indication indicates that the at least part of the SI has been updated, the method further comprising retrieving the updated at least part of the SI in idle mode (Figure 7 and paragraphs 0083 and 0084 disclose in response to receiving the SI 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a terminal device acquiring system information after receiving an SI change notification and transitioning to idle mode , as described in Martin, with a UE acquiring SI after receiving a notice of modification to the system information, as described in Xiao, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a terminal device acquiring system information after receiving an SI change notification and transitioning to idle mode  of Martin with a UE acquiring SI after receiving a notice of modification to the system information of Xiao was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Xiao and Martin to obtain the invention as specified in claim 29.

Regarding claim 38, as applied to claim 37 above, Xiao discloses the claimed invention except explicitly disclosing wherein the UE is configured to when the indication indicates that the at least part of the SI has been updated, retrieve the updated at least part of the SI in idle mode.
In analogous art, Martin discloses wherein the UE is configured to when the indication 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a terminal device acquiring system information after receiving an SI change notification and transitioning to idle mode , as described in Martin, with a UE acquiring SI after receiving a notice of modification to the system information, as described in Xiao, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a terminal device acquiring system information after receiving an SI change notification and transitioning to idle mode  of Martin with a UE acquiring SI after receiving a notice of modification to the system information of Xiao was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Xiao and Martin to obtain the invention as specified in claim 38.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Yamada et al. (U.S. Patent Application Publication No. 2012/0039171 A1) discloses 
Choi et al. (U.S. Patent Application Publication No. 2012/0176975 A1) discloses method and apparatus for transmitting or receiving system information in wireless communication system;
Kim et al. (U.S. Patent Application Publication No. 2012/0282965 A1) discloses access control method and apparatus of UE;
Chiu (U.S. Patent Application Publication No. 2013/0039309 A1) discloses method for renewing indication of system information and base station and user equipment using the same; and
Lin et al. (U.S. Patent Application Publication No. 2013/0115913 A1) discloses method and apparatus for notifying access control information.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/Mark G. Pannell/Examiner, Art Unit 2642